FILED
                                             Apr 25 2018, 1:44 pm

                                                 CLERK
                                             Indiana Supreme Court
                                                Court of Appeals
                                                  and Tax Court




                IN THE

Indiana Supreme Court
  Supreme Court Case No. 41S00-1612-DI-659

           In the Matter of
      Joseph Patrick Hudspeth,
                 Respondent.


            Decided: April 25, 2018

          Attorney Discipline Action

        Hearing Officer Roger L. Duvall



             Per Curiam Opinion
              All Justices concur.
Per Curiam.

   We find that Respondent, Joseph Patrick Hudspeth, engaged in
attorney misconduct by neglecting clients’ cases, making dishonest
statements to current and prospective clients, and failing to timely
respond to the Commission’s demand for information. For this
misconduct, we conclude that Respondent should be suspended for at
least eighteen months without automatic reinstatement.

  This matter is before the Court on the report of the hearing officer
appointed by this Court to hear evidence on the Indiana Supreme Court
Disciplinary Commission’s “Verified Complaint for Disciplinary Action,”
and on the post-hearing briefing by the parties. Respondent’s 2008
admission to this state’s bar subjects him to this Court’s disciplinary
jurisdiction. See IND. CONST. art. 7 § 4.


Procedural Background and Facts
  The Commission filed a four-count “Verified Complaint for
Disciplinary Action” against Respondent on December 16, 2016, and we
appointed a hearing officer. Following an evidentiary hearing, the hearing
officer issued his report on January 4, 2018, finding Respondent
committed violations as charged.

   Count 1. Respondent was hired in October 2009 by “Clients 1” to
pursue claims for disability and/or damages for their daughter, who was
injured in a golf cart accident during a high school event. In September
2010 Respondent filed suit against “School” and “Golf Club.” Shortly
thereafter, School sought discovery (including requests for admission),
Golf Club filed for bankruptcy protection, and the court stayed the lawsuit
temporarily pending the bankruptcy. Respondent took no action in the
bankruptcy to see if the trustee would pursue the claim of Clients 1. Golf
Club was granted a discharge in the bankruptcy case in January 2012, after
which School renewed its discovery requests. Respondent failed to
respond to these requests and to subsequent motions to compel and to
deem admissions made, prompting School to file a motion to dismiss.
Respondent submitted an untimely response and failed to appear at a


Indiana Supreme Court | Case No. 41S00-1612-DI-659 | April 25, 2018   Page 2 of 6
hearing on the motion to dismiss, which was reset. Meanwhile, Clients 1
lost all contact with Respondent and were unable to reach him, and they
were unaware their case was facing dismissal. Respondent did not appear
at the reset dismissal hearing, and the court granted the School’s motion
to dismiss. Respondent did not notify Clients 1 of the dismissal.

   During these disciplinary proceedings Respondent produced a letter
addressed to Clients 1 and dated one day after the trial court’s dismissal
of the case, in which Respondent deceptively wrote that the case had been
dismissed because Clients 1 could not establish 100% liability against
School. The hearing officer found that this letter was not sent to Clients 1
but instead was created by Respondent during the disciplinary process.

   Count 2. In 2010 Respondent filed in federal court on behalf of “Client
2” a petition for judicial review of an administrative denial of Client 2’s
social security disability claim. However, Respondent thereafter neglected
the case, resulting in a dismissal of the case in August 2012. Respondent
did not inform Client 2 of the dismissal. When asked by Client 2 in
September 2013 about the status of the case, Respondent falsely told her
suit was pending and it would take months to get a result. Client 2 later
called the court directly and learned her case had been dismissed.

   Count 3. Respondent failed to timely respond to the Commission’s
demands for information regarding a grievance filed by Clients 1, leading
to the initiation of show cause proceedings in this Court. Those
proceedings eventually were dismissed after Respondent belatedly
complied.

   Count 4. Two websites maintained by Respondent falsely represented
his experience, specialization, and other aspects of his legal practice. More
specifically, Respondent falsely claimed that “he had 35 years of
experience in the [social security] industry,” falsely used the plural
“attorneys” to describe the members of his firm even though Respondent
was a solo practitioner, and falsely claimed to be a specialist in areas of the
law in which he held no certification of specialty (and, in most instances,
had little or no experience).




Indiana Supreme Court | Case No. 41S00-1612-DI-659 | April 25, 2018   Page 3 of 6
Discussion
  The Commission alleged, and the hearing officer concluded, that
Respondent violated the following Indiana Rules of Professional Conduct:

      1.3: Failing to act with reasonable diligence and promptness.

      1.4(a)(3): Failing to keep a client reasonably informed about the
      status of a matter.

      1.4(a)(4): Failing to comply promptly with a client’s reasonable
      requests for information.

      1.4(b): Failing to explain a matter to the extent reasonably necessary
      to permit a client to make informed decisions.

      7.1: Making a false or misleading communication about the lawyer or
      the lawyer’s services.

      7.4: Making a statement of specialization when not authorized.

      8.1(b): Failing to respond in a timely manner to the Commission’s
      demands for information.

      8.4(c): Engaging in conduct involving dishonesty, fraud, deceit, or
      misrepresentation.

Respondent does not challenge any of the hearing officer’s findings or
conclusions with respect to these charged rule violations, and we likewise
conclude that Respondent violated the rules as charged.

   Both parties have filed briefs in this Court addressing the issue of an
appropriate sanction. Respondent argues that little or no “actual harm”
resulted from his misconduct. (Pet. for Review of Sanctions at 10). The
hearing officer did observe “that a successful resolution of claims being
pursued by [Clients 1] and [Client 2] would have been difficult” (HO’s
Report at 23), but stretching this observation into a contention that
Respondent’s misconduct caused no harm is a bridge too far.
Respondent’s neglect deprived Clients 1 and Client 2 of the opportunity to
be heard on their claims, and his dishonesty and lack of adequate



Indiana Supreme Court | Case No. 41S00-1612-DI-659 | April 25, 2018   Page 4 of 6
communication deprived his clients of the professional services to which
they were entitled and the opportunity to make informed decisions about
their cases. Respondent’s neglect in Count 3 necessitated the expenditure
of additional resources by the Commission and the coercive intervention
of this Court. And finally, Respondent’s false advertising in Count 4
harmed all prospective clients who were misled into believing that
Respondent would bring levels of experience and competence to bear in
their cases that greatly exceeded what Respondent actually could provide.

  For similar reasons we cannot subscribe to Respondent’s reductive
characterization of his misconduct as “avoidance.” (Pet. for Review of
Sanctions at 10). This argument simply fails to account for Respondent’s
affirmative, willful, and repeated acts of dishonesty to his clients and to
the public.

   The parties’ respective positions on sanction differ largely on the
question of whether Respondent should be suspended with or without
automatic reinstatement. Respondent’s pattern of dishonesty, which
Respondent employed largely to mask his own professional shortcomings,
compels us to conclude that a significant period of suspension is
warranted and that Respondent must be required to undergo the
reinstatement process before resuming the practice of law.


Conclusion
   For Respondent’s professional misconduct, the Court suspends
Respondent from the practice of law in this state for a period of at least
eighteen months, without automatic reinstatement, effective June 6, 2018.
Respondent shall fulfill all the duties of a suspended attorney under
Admission and Discipline Rule 23(26). At the conclusion of the minimum
period of suspension, Respondent may petition this Court for
reinstatement to the practice of law in this state, provided Respondent
pays the costs of this proceeding, fulfills the duties of a suspended
attorney, and satisfies the requirements for reinstatement of Admission
and Discipline Rule 23(18).




Indiana Supreme Court | Case No. 41S00-1612-DI-659 | April 25, 2018   Page 5 of 6
  The costs of this proceeding are assessed against Respondent. The
hearing officer appointed in this case is discharged.


All Justices concur.



A TT O RN E Y F O R R ES P ON D EN T

Jennifer M. Lukemeyer
Indianapolis, Indiana


A TT O RN E YS FO R I ND IA NA S U P R EM E CO U R T
DIS CI PLI NA R Y C OM M IS S I O N

G. Michael Witte, Executive Director
Seth T. Pruden, Staff Attorney
Indianapolis, Indiana




Indiana Supreme Court | Case No. 41S00-1612-DI-659 | April 25, 2018   Page 6 of 6